        Case 2:21-cv-00872-DDP-PD Document 12 Filed 02/26/21 Page 1 of 1 Page ID #:128


                                             UNITED STATES DISTRICT COURT
                                            CENTRAL DISTRICT OF CALIFORNIA
Phillip Lunn et al                                                  CASE NUMBER

                                                                                   2:21-cv-00872 DDP(PDx)
                                                    PLAINTIFF(S)
                              v.
City of Los Angeles                                                         ORDER RE TRANSFER PURSUANT
                                                                              TO GENERAL ORDER 19-03
                                                                                  (RELATED CASES)
                                                   DEFENDANT(S).

                                                            CONSENT

                                          TRANSFER ORDER
      I hereby consent to the transfer of the above-entitled case to my calendar, pursuant to General Order 19-03.

                                             DECLINED
                                                 United States District Judge
                      Date

                                                         DECLINATION
      I hereby decline to transfer the above-entitled case to my calendar for the reasons set forth:
DECLINED BY COURT.




                  2/26/2021                                        David O. Carter
                     Date                                          United States District Judge
                                                                                            d

                               REASON FOR TRANSFER AS INDICATED BY COUNSEL
      Case 8:17-cv-00246 DOC(KESx) and the present case:

      A.        Arise from the same or closely related transactions, happenings or events; or
 ✔    B.        Call for determination of the same or substantially related or similar questions of law and fact; or
 ✔    C.        For other reasons would entail substantial duplication of labor if heard by different judges; or
      D.        Involve one or more defendants from the criminal case in common, and would entail substantial
                duplication of labor if heard by different judges (applicable only on civil forfeiture action).


                                             NOTICE TO COUNSEL FROM CLERK
           Pursuant to the above transfer, any discovery matters that are or may be referred to a Magistrate Judge are hereby
transferred from Magistrate Judge                                      to Magistrate Judge                      .
                                                        TRANSFER                      ORDER
         On all documents subsequently filed in this case, please substitute the initials  after the case number
                                                                  DECLINED
in place of the initials of the prior judge, so that the case number will read                   . This is very
important because the documents are routed to the assigned judges by means of these initials


cc:        Previous Judge       Statistics Clerk
CV-34 (03/19)                   ORDER RE TRANSFER PURSUANT TO GENERAL ORDER 19-03 (Related Cases)
